Case 9:20-cv-80049-RLR Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 5

THE FEDERAL COURT OF THE SOUTHERN DISTRICT OF FLORIDA

 

Fourth District Court of Appeals 4DCA.19-3472

 

 

 

 

RODRIGUEZ, SUZETTE G.
Appellant FILED BY_N&G pec.
v. .
Vesta Property Services, Inc. JAN 16 2020
Appellee ANGELA E, NOBLE
SD.OF FLA WR

Hostile Work Environment, Criminal Forgery and Involuntary Seperation
under USC 29 § 623

On October 4 2019, a case filed 50-2019-CA-009943-XXXX-MB as pro
se in the 15 circuit (LT) was dismissed WITH prejudice. The fourth district court
of appeals accepts the case on Novemeber 12" 2019 as summary judgment. On
Decemeber 172019 the fourth court of appeals dismisses the case through the
obstruction of orders as defined in s.120.52 (2). The fourth breaches judicial
administration by applying appellate procedures superior in computing time per
curiam:

.. the date of rendition, on or before November 5, 2019.
Fla, R. App. P. 9.110(b); Fla. R. Jud. Admin. 2.514(a)(1)(explaining
that counting begins from the next day that is not a Saturday,
Sunday, or legal holiday; every day is counted; and the last day of the
period is a day that is not a Saturday, Sunday, or legal holiday).

 
Case 9:20-cv-80049-RLR Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 5

Age Discrimination within Employment (ADEA) in rem is appropriate of
an action generally by the employer against appellant during the tenure of
employment. The Fourth Districts actions simulate the blocks of all orders and
requests of the LT in so both trier of facts deny admission. A cause of action is

now brought before the federal courts.

STATEMENT OF FACTS

1. Disparate treatment by the employer who granted hours in preference to
part-time, underage staff of a lesser classification began as early as the onset
of employment, April 2019.

2. I was a hired as the full time’ Head-Lifeguard among the minor staff in April
of 2019.

3. The employer allowed minor staff to assign my lunch breaks and issue
orders to me in hostile manners up until he generally silenced me as a way
of training me as to how I should keep my job, quid-pro-quo. The retaliation
as to my questioning of missing work schedule was ongoing.

4. The company commits forgery, criminal under s. 831.01, Forgery. 1 of 3
personnel action forms entered as exhibits for the record forged my initials
where the employee is required to sign [D6]. This act becomes known upon
electronic receipt of request for the production of allegations upon the
involuntary termination.

 

' The employee relationship is agreed by electronic signature upon acceptance and under the Internal Revenue
Service (IRS) Definition of Full-Time Employee.
Case 9:20-cv-80049-RLR Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 5

5. The act of forgery was clearly stated within the complaint, the exhibit was
entered on August 3, 2019 and the act was also stated in oral argument?
during the hearing for dismissal at the lower state court.

6. The criminal component of forgery by the employer shows probable cause
for an arrest Fla. R. Crim. P. 3.133 STANDARD OF PROOF(3).. Jn
determining probable cause to detain the defendant, the judge shall apply
the standard for issuance of an arrest warrant, and the finding may be based
on sworn complaint, affidavit, deposition under oath, or, if necessary, on
testimony under oath properly recorded.

7. A motion to strike entered warned the attorneys and the court that the
informal communication and intimidation of status quo as to the boasting of
being in possession of the Justice’s calendar violates the issuance as to
formal pleadings [D14].

8. While awaiting a set schedule of atleast 30 hours a week, abuse by staff due
to criminal incitement by the supervisor whereas they lacked the capacity by
age continued. Upon requesting an investigation of a customer/resident
complaint that takes place on facility cameras that would have me
reprimanded, I was terminated.

9. A resident was alerted by me that drinking from a can inside of the
swimming pool is not allowed.

10. Drinking inside swimming pools is not allowed FAC. Ch. 64E9 public
bathing places.

 

2

The hearing never follows a required civil response. The defense begins to informally contact me
via personal email to make me aware that they are also representing the employer (several
attorneys made appearances here within the process of acceptance by the LT and improper rules
were applied throughout). An offer for settlement was made by me to the latest attorney,
Marguiles, Richard N. within the informal stream yet not accepted. The firm proceeds to contact
me through my personal email to let me know that they will be handling the Justice’s calendar
and that their next move is a motion for hearing to dismiss.
Case 9:20-cv-80049-RLR Document 1 Entered on FLSD Docket 01/16/2020 Page 4of 5

11. The resident complained after he was reminded that there was “no drinking
in the pool”.

12. The resident spoke with the supervisor about the infraction of drinking in
the pool; he reported himself to a next higher level for drinking inside of
the swimming pool.

13. The criminal component of forgery by the employer provides probable
cause that move the case into criminal jurisdiction RULE 3.133
STANDARD OF PROOF(3).. Jn determining probable cause to detain the
defendant, the judge shall apply the standard for issuance of an arrest
warrant, and the finding may be based on sworn complaint, affidavit,
deposition under oath, or, if necessary, on testimony under oath properly
recorded.

14. The motion to strike entered [D14] warned the attorneys that the informal
communication and intimidation of status quo as to the boasting of being
in possession of the Justice’s calendar hearings is a breach of issuance as
to formal pleadings.

 

Damages for Relief: Emotional, Injury, Compensatory and Liquid upon
discovery.

Punitive: The employer engaged the ecitement of underage staff members
in order to undermine the leadership role of Head-Lifeguard, title and position
obtained by myself, pro se claimant. The employer reinforced minor staff to silence
my judgement and authority as to provide subordinate staff with direction thru
encourgement of hostility of adolescent staff who lacked capacity. Thru the
misdirection of minor age staff, all 4 underage subordinate staffs members
participate in a “mobbing within the workplace” through continuous hostile
behavior against pro se claimant. The employer performs signature forgery with
intent to portray aggreance from pro se claimant as to false written allegations by
Case 9:20-cv-80049-RLR Document 1 Entered on FLSD Docket 01/16/2020 Page 5of5

the employer and injuring future employment opportunity as to the pleasure of
general records retention management, GS1.

Compensatory: The employer commits retaliation after logical probing of a
set schedule of atleast 30 hours weekly and a request for an investigation of a
rogue customer complaint by termination as a response. The employer Vesta
Property Services Inc., not ever provides a set schedule for full-time employment
as agreed upon boarding.

Summary

Through the intentional targeting of pro-se claimant up and involuntary
seperation, the employer is at fault for non-compliance with federal and state laws
that include employment discrimination.

C) ae (Sebo

LOS

a

2S

CERTIFICATE OF SERVICE

I, SUZETTE GRACE RODRIGUEZ, PRO SE CLAIMANT,
AFFIRM SERVICE OF PROCESS

TO ALL PARTIES OF INTEREST.

 
